DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-38 have been canceled.  Claims 39-83 have been added and are examined on the merits.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-53, 62-71, 79-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 51-53 require an inhibitor for the specifically stated molecules.  
When given the boradest reasoanble interpretation, the inhibitors of the required immune checkpoint molecules include antibodies and small non-antibody molecules, such as small molecule drugs.  It is noted that this application claims an effective filing date of 12/21/2017.  Marin-Acevedo et al  (Journal of Hematology and Oncology, 2018, Vol. 11, 20 pages) teach that drugsblocking the signaling pathways of immune checkpoints of CTLA4, PD-1 and PD-L1 are known and in use for a wide variety of malignancies (abstract).  Marin-Acevedo et al  teach that drugs blocking the pathways of LAG3, TIM3, TIGIT, VISTA or B7/H3 are being investigated (abstract).  Neither the specification nor the prior art describe small molecule drugs targeting inhibition of  BTLA, KIR, PD-L2, B7-H4, HVEM, GAL9, CD160, BTNL2, PVR, BTN1A1, BTN2A2, BTN3A2 or CSF-1R.  
Although drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997)  are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall 
In the instant case the claims encompass checkpoint inhibitors characterized by the function of inhibiton of the targeted checkpoint molecule.  This is a definiton by function.  Although the inhbitory antibodies are known in the art, neither the prior art nor the specification teach the structures of the small molecule non-antibody compounds that are encompassed by the instant method and kit claims.  Thus the instant claims lack adequate written description for the immune checkpoint moleulce inhbitors.  One of skill in the art would reasoanbly conclude that applicant was not in possession of the invetion at the time of filing.


Claims 59-61 and 70-83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of 
(A) Claims 59-61 and 76-78
It is apparent that the genolimzumab, JNJ-3283, INCMGA-00012, GSL-010, AB-122, AK-105, CS-1003 antibodies of claims 59 and 76, the FS-118, HTI-1088, BGB-A333, IMC-001, A167 antibodies of claims 60 and 77, and the ADU-1604, CS-1002, BCD-145 and REGN-4659 antibodies of claims 61 and 78 are required to practice the claimed invention.  As required elements, they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  If it is not so obtainable or available, the enablement requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the appropriate cell lines / hybridomas which produce these antibodies.  See 37 CFR 1.801-1.809.
In addition to the conditions under the Budapest Treaty, applicant is required to satisfy that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent in U.S. patent applications.  
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an 
Affidavits and declarations, such as those under 37 C.F.R. § 1.131 and 37 C.F.R. § 1.132, filed during prosecution of the parent application do not automatically become a part of this application.  Where it is desired to rely on an earlier filed affidavit, the applicant should make the remarks of record in the later application and include a copy of the original affidavit filed in the parent application.
Alternatively, applicant is invited to make the record clear whether satisfaction of the requirements under 35 USC 112, first paragraph, enablement for biological materials has been satisfied in a current U.S. Patent for genolimzumab, JNJ-3283, INCMGA-00012, GSL-010, AB-122, AK-105, CS-1003, FS-118, HTI-1088, BGB-A333, IMC-001, A167, ADU-1604, CS-1002, BCD-145 and REGN-4659 antibodies in order to make the record of the instant application complete.  
(B) As drawn to the prevention of cancer
Claims 70-83 are drawn in part to a method of preventing a cancer in a mammal comprising the admisnitration of specific TLR7 agaonists in combination with a therapetuically efective amount of an immune checkpoint inhibitor. When given the boradest reasoanble interpretaiton, the claim encompasses the prevention of cancer in a human or a non-experimental animal.  In order to carry out this embodiemtn of the methods, the combination must be admsintiered prior to the onset of the cancer in the mammal.  The specification teaches that the method provides long-term cancer immunity.  However this immunity is derived from the immune response to a particular cancer that was treated by the inventive composition.  Ther is no objective evidence in the specification or any art of record to indicate that admisnitration of the . 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-43 45-63, 66-78, 80-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kure-Bayashi et al (WO2013/172479, reference of the IDS filed 10-06-2020).
Kure-Bayashi et al disclose the N-(2,2,2-trifluorethyl) glycine and the N-(2,2,-trifluorethyl) glycine TLR7 inhibitors of claims 47-50, 70, 71, 82 and 83 (Example 3, pages 106-109 and Example 4, pages 109-112).  Kure-Bayashi et al disclose a method of treatin cancers, 
infectious diseases comprisng the admisnitration of the invetive TLR7 agonists (page 73, lines 4-15).  Kure-Bayashi et al disclose the combination of the invetive TLR7 agonists with chemotherapy (page 81, paragraph [0198]), wherein the chemotherapy is admisnitered concurrently, simultaneosuly or sequentially to treatment with the compounds of the invetion 
(page 82, lines 4-7) which meets the limitations of claims 39-43, 45-58, 62, 63, 68-75, 7, 80, 81 and 83.  Kure-Bayashi et al disclose chemotherapy includes immunotherapy approaches such as inhibition of CTLA4 with ipilimumab or MEDI-123 , inhibition of  PD1 with  BMS-936558 or MK3475 and inhibition of PD-L1 with BMS-936559  (page 82, lines 6-7,  and page 86, lines 13-17) which meets the limitations of nivolumab and pembrolizumab in claims 59 and 76, BMS-936559 in claims 60 and 77 and ipilimumab in claims 61 and 78. Kure-Bayashi et al disclose kits comprising the invetive TLR7 agonists in combination with the inhibitors of CTLA4, PD-1 or PD-L1 (page 93, paragraph [0224] to page 94, line 20) which meets the limtiations of claims 6 and 67. 
Kure-Bayashi et al do not specifically disclose that the combination treatment is a method for inudcing an effector memory T cell response as required in claims 39-65 and 68, a method for inducing a MHC class I response as rqequired in claims 67 and 69  or a method of effecting a long-term cancer immunity as required in claims 46 and 81.  The method of the prior  art 
Further, Kure-Bayashi et al anticipates instant claims 45 and 80 (page 73, line 2) because a method of treating tumor recurrences is a method of treating a patient who has relapsed with cancer.

Claims 39-42, 46, 47, 51, 52, 55, 58, 61, 63, 64, 68 and 69 are are rejected under 35 U.S.C. 102(a)(1) as being anticipated byYuan et al (Cancer Immunol Immunother, 2011, Vol. 60, pp. 1137-1146).
Yuan et al disclose the admisnitration of ipilimumab to a patient with relapsed melanoma who was prevacinated with NY-ESO protein and imiquimod (page 1143, “Case 3-Patient IMF11”) which meets the limitations of admisnitering the TLR7 agonist prior to the immune checkpoint inhibitor in claim 64 and claims 39-42, 45, 47, 51, 52, 55, 58, 61, 63, 68 and 69.
Yuan et al do not specifically disclose that the combination treatment is a method for inudcing an effector memory T cell response, a method for inducing a MHC class I response  or a method of effecting a long-term cancer immunity.  The method of the prior  art comprises the same method steps as claimed in the instant invention,  Thus, the claimed method is anticipated because the method  will inherently be a method for inudcing an effector memory T cell response, and a method for inducing a MHC class I response and a method of inducing long-term anti-cancer immunity.  See Ex parte Novitski 26 USPQ 1389 (BPAI 1993).


Claims 39-42, 44-46, 51, 52, 54, 55, 58, 61, 63, 65, 68, 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al (Melanoma Research, 2016, Vol. 26, pp. 409-412, reference of the IDS filed 10/6/2020).
Joesph et al disclose the admisnitration of ipilimumab to a patient with relapsed melanoma, wherein imiquimod was admisnitered after ipilimumab (page 410, olumn 1, lines 1-7 of the bottom paragraph and page 411, first column, lines 1-4 on the first full paragraph) which meets the limitation of admisnitering the TLR7 agonist “posterior” to the immune checkpoint inhibitor in claim 65.
Joesph et al do not specifically disclose that the combination treatment is a method for inudcing an effector memory T cell response, a method for inducing a MHC class I response  or a method of effecting a long-term cancer immunity.  The method of the prior  art comprises the same method steps as claimed in the instant invention,  Thus, the claimed method is anticipated because the method  will inherently be a method for inudcing an effector memory T cell response, and a method for inducing a MHC class I response and a method of inducing long-term anti-cancer immunity.  See Ex parte Novitski 26 USPQ 1389 (BPAI 1993).


Claims 39-42, 44-47, 51, 52, 54, 55, 58, 61, 63, 65, 68, 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimura et al (Case Reports in Oncology, January 4, 2018, Vol, 11, pp. 1-5).
Fujimara et al disclose the treatment of a subject with a recurrence of melanoma after prior and current treatment with nivolumab, comprising the admisintration of ipilimumab and 
Fujimara et a do not specifically disclose that the combination treatment is a method for inudcing an effector memory T cell response, a method for inducing a MHC class I response  or a method of effecting a long-term cancer immunity.  The method of the prior  art comprises the same method steps as claimed in the instant invention,  Thus, the claimed method is anticipated because the method  will inherently be a method for inudcing an effector memory T cell response, and a method for inducing a MHC class I response and a method of inducing long-term anti-cancer immunity.  See Ex parte Novitski 26 USPQ 1389 (BPAI 1993).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Applicant is advised that should claim 66 be found allowable, claim 67 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643